UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
___________________________________________

UNITED STATES SECURITIES AND              :
EXCHANGE COMMISSION                       :
                                          : Civil Action No. 18-CV-8182 (VSB)
            Plaintiff,                    :
                                          : Jury Trial Demanded
                   vs.                    :
                                          :
EMIL BOTVINNIK                            :
                                          :
                   Defendant.             :
___________________________________________


            [PROPOSED] STIPULATED CONFIDENTIALITY ORDER WITH
                RESPECT TO SENSITIVE PERSONAL INFORMATION

       Pursuant to the provisions of Federal Rule of Civil Procedure 26(c), the Court enters this

stipulated Confidentiality Order for the purpose of assuring the confidentiality of certain

information that will be disclosed by the parties.

       1.      As used in this Confidentiality Order, the term “Sensitive Personal Information”

               shall mean any documents or other information containing any one or more of the

               following categories of personal and private documents or information: (a) a

               social security or tax identification number; (b) individuals’ or entities’ financial

               account statements, including statements for any bank account, credit card

               account, brokerage account, mortgage, student loan, or other loan; (c) any

               financial account number, including for a bank account, credit card account,

               brokerage account, mortgage; student loan, or other loan; (d) tax returns; (e) the

               home address and phone number of any individual person; (f) the birth date of any

               individual person; (g) the name of any individual person who, at the time of the
     filing of the Complaint in this action, was known to be less than 18 years old;

     (h) medical information; or (i) telephone records of any individual person.

2.   Sensitive Personal Information disclosed to any party to this action or its counsel

     (collectively, the “Parties”) during the course of this action:

     a.     Shall be used by the Parties only for the purposes of this action;

     b.     Shall not be used by the Parties for any business or commercial purposes;

     c.     Shall not be published to the public in any form by the Parties except as

            permitted by Paragraphs 5 and 7, below;

     d.     May be disclosed only to the following persons, on an as needed basis in

            the course of the litigation, with reasonable precautions taken to insure the

            confidentiality of the information:

            i.      A Party;

            ii.     Employees or contractors of any law firm that represents a Party,

                    including attorneys as well as secretarial, clerical, paralegal, legal

                    or student personnel and any person or entity with whom a Party

                    contracts to reproduce or manage documents;

            iii.    Non-party witnesses;

            iv.     A document’s author(s), recipient(s), or copyee(s);

            v.      Current and former employees of the producing Party or non-party;

            vi.     Independent (non-employee) consultants, expert witnesses, or

                    advisors retained by any of the Parties in connection with this

                    action;




                                       -2-
            vii.    Court reporters or stenographers engaged to record deposition,

                    hearing or trial testimony, and their employees;

            viii.   Such other persons as hereafter may be authorized by either

                    (1) written consent of all the Parties, (2) the original producing

                    party or non-party, or (3) the Court upon motion of either party.

3.   A copy of this Confidentiality Order shall be delivered to each of the named

     parties or persons within paragraph 2.d above to whom a disclosure of Sensitive

     Personal Information is made, at or before the time of disclosure, by the Party

     making the disclosure. The provisions of this Confidentiality Order shall be

     binding upon each such party or person to whom disclosure is made.

4.   The provisions of this Confidentiality Order shall not be construed as preventing:

     a.     Any disclosure of Sensitive Personal Information to any Party;

     b.     Any disclosure of Sensitive Personal Information to any judge, magistrate,

            or employee of this Court for any purposes of this action;

     c.     Any disclosure of Sensitive Personal Information for the purpose of

            enforcement of the criminal law or as otherwise required by law.

5.   All Sensitive Personal Information that is filed with the Court shall be redacted in

     accordance with Federal Rule of Civil Procedure 5.2(a).

6.   This Confidentiality Order shall not:

     a.     Operate as an admission by any party that any particular discovery

            material contains Sensitive Personal Information;




                                      -3-
          b.     Prejudice in any way the right of a Party to seek a Court determination of

                 whether such material should be subject to the terms of this

                 Confidentiality Order;

          c.     Prevent a Party or non-party’s disclosure of its own Sensitive Personal

                 Information; or

          d.     Prejudice in any way the right of any Party to apply to the Court for a

                 further protective order relating to any other confidential information or

                 Sensitive Personal Information.

     7.   Nothing in this Order shall preclude the Parties from offering Sensitive Personal

          Information into evidence at the trial of this action or in any other proceeding in

          this action, subject to the restrictions of Federal Rule of Civil Procedure 5.2.

STIPULATED BY:

                                          /s/ Samantha M. Williams
                                          Samantha M. Williams
                                                  - and -
                                          Gregory Bockin
                                          Jacqueline O’Reilly
                                          S. Yael Berger
                                          Securities and Exchange Commission
                                          100 F Street, N.E.
                                          Washington, DC 20549
                                          Tel. (202) 551-4061
                                          Email: williamssam@sec.gov

                                          Attorneys  for    Plaintiff,       Securities      and
                                          Exchange Commission




                                            -4-
                                   /s/ Michael Bachner--------------------------
                                   Michael Bachner
                                   Bachner & Weiner, PC
                                   39 Broadway-Suite 1610
                                   New York, NY 10006
                                   O: 212-344-7778
                                   C: 917-225-9276
                                   Attorneys for Defendant, Emil Botvinnik




SO ORDERED ON ________________,
                 March 9        2020



________________________________
UNITED STATES DISTRICT JUDGE




                                       -5-
                              CERTIFICATE OF SERVICE

       I certify that on March 5, 2020, a copy of the foregoing document was served upon all
counsel of record via email.

                                          /s/ Samantha M. Williams
                                          Samantha M. Williams




                                            -6-
